Opinion by
Henderson, J.,
The material questions raised in this appeal are answered in the decision of this court in Commonwealth v. Vigliotti, 75 Pa. Superior Ct. 366, and of the Supreme Court in the same case in an opinion filed May 26,1921, and further discussion of the assignments is unnecessary. There was sufficient evidence that the article sold was within the prohibited class. The packages delivered bore the statement in the labels thereon that the liquid contained from 18 to 20% of alcohol. As the defendant sold it with that statement he impliedly made the representation to that effect and there is no evidence to the contrary. Moreover, there was testimony that men became intoxicated in his place of business and that he sold large quantities of a compound called Horke Vino; on the packages of which was the statement that the compound contained from 18 to 20% of alcohol. The quantity dealt in, the habits of the purchasers, and the conditions under which the business were carried on were all properly submitted to the jury as bearing on the question of the quality of the thing sold and the guilty knowledge of the defendant. It was not an answer to the accusation that the defendant sold the stuff’ as medicine. He was not authorized to sell alcoholic compounds as medicine.
The assignments are overruled; the judgment is affirmed, and the record remitted to the court below. And it is ordered that the defendant appear in that court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.